SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 15, 2013 Blonder Tongue Laboratories, Inc. (Exact Name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 1-14120 (Commission File Number) 52-1611421 (I.R.S. Employer Identification No.) One Jake Brown Road, Old Bridge, New Jersey08857 (Address of principal executive offices)(Zip Code) Registrant’s telephone number, including area code: (732) 679-4000 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [_] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [_] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [_] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [_] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02.Results of Operations and Financial Condition On May 15, 2013, Blonder Tongue Laboratories, Inc. issued a press release announcing itsunaudited financial results for the first quarter ended March 31, 2013.A copy of the press release is attached to this Report as Exhibit 99.1 and is incorporated herein by reference.The information disclosed in this report, including Exhibit 99.1 hereto, is being furnished and shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934. Item 9.01.Financial Statements and Exhibits (a) Not applicable (b) Not applicable (c) Not applicable (d) The following exhibits are filed herewith: Exhibit 99.1Press Release dated May 15, 2013. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BLONDER TONGUE LABORATORIES, INC. By:/s/ Eric Skolnik Eric Skolnik Senior Vice President and Chief Financial Officer Date: May 15, 2013 3 EXHIBIT INDEX Exhibit No.Description Exhibit 99.1 Press Release of Blonder Tongue Laboratories, Inc. dated May 15, 2013 regarding its unaudited financial results for the first quarter ended March 31, 2013. 4
